

115 S2062 RS: Oracle Cabins Conveyance Act of 2017 2018
U.S. Senate
2017-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 653115th CONGRESS2d SessionS. 2062[Report No. 115–366]IN THE SENATE OF THE UNITED STATESNovember 2, 2017Mr. Flake introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesNovember 15, 2018Reported by Ms. Murkowski, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo require the Secretary of Agriculture to convey at market value certain National Forest System
			 land in the State of Arizona. 
	
 1.Short titleThis Act may be cited as the “Oracle Cabins Conveyance Act of 2017 2018”.
 2.DefinitionsIn this Act: (1)Permittee (A)In generalThe term permittee means a person who, on the date of the enactment of this Act, holds a valid permit for use of a property.
 (B)InclusionsThe term permittee includes any heirs, executors, and assigns of the permittee or interest of the permittee. (2)PropertyThe term property means—
 (A)the approximately 1.1 acres of National Forest System land in sec. 8, T. 10 S., R. 16 E., Gila and Salt River Meridian, as generally depicted on the map entitled Coronado National Forest Land Conveyance Act of 2017, special use permit numbered SAN5005–03, and dated October 2017;
 (B)the approximately 4.5 acres of National Forest System land in sec. 8, T. 10 S., R. 16 E., Gila and Salt River Meridian, as generally depicted on the map entitled Coronado National Forest Land Conveyance Act of 2017, special use permit numbered SAN5116–03, and dated October 2017; and
 (C)the approximately 3.9 acres of National Forest System land in NW¼, sec. 1, T. 10 S., R. 15 E., Gila and Salt River Meridian, as generally depicted on the map entitled Coronado National Forest Land Conveyance Act of 2017, special use permit numbered SAN5039–02, and dated October 2017.
 (3)SecretaryThe term Secretary means the Secretary of Agriculture. 3.Sale of land (a)Sale (1)In generalSubject to valid existing rights, during the period described in paragraph (2), not later than 90 days after the date on which a permittee submits a request to the Secretary, the Secretary shall—
 (A)accept tender of consideration from that permittee; and (B)sell and quitclaim to that permittee all right, title, and interest of the United States in and to the property for which the permittee holds a permit.
 (2)Period describedThe period referred to in paragraph (1) is the period beginning on the date of enactment of this Act and ending on the date of expiration of the applicable permit.
 (b)Terms and conditionsThe Secretary may establish such terms and conditions on the sales of the properties under this Act as the Secretary determines to be in the public interest.
 (c)ConsiderationA sale of a property under this Act shall be for cash consideration equal to the market value of the property, as determined by the appraisal described in subsection (d).
			(d)Appraisal
 (1)In generalThe Secretary shall complete an appraisal of each property, which shall— (A)include the value of any appurtenant easements; and
 (B)exclude the value of any private improvements made by a permittee of the property before the date of appraisal.
 (2)StandardsAn appraisal under paragraph (1) shall be conducted in accordance with— (A)the Uniform Appraisal Standards for Federal Land Acquisitions, established in accordance with the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4601 et seq.); and
 (B)the Uniform Standards of Professional Appraisal Practice. (e)CostsThe Secretary shall pay—
 (1)the cost of a conveyance of a property under this Act; and (2)the cost of an appraisal under subsection (d).
				(f)Proceeds from the sale of land
 (1)Deposit of receiptsThe consideration received by the Secretary for the sale of a property under this Act shall be deposited into a special account in the Treasury of the United States.
 (2)Use of fundsAmounts deposited under paragraph (1) shall be available to the Secretary until expended, without further appropriation, for hazardous fuel reduction projects on National Forest System land in the State of Arizona.
 (f)Proceeds from the sale of landAny payment received by the Secretary from the sale of property under this Act shall be deposited in the fund established under Public Law 90–171 (commonly known as the Sisk Act) (16 U.S.C. 484a) and shall be available to the Secretary until expended, without further appropriation, for the acquisition of inholdings in national forests in the State of Arizona.
			(g)Maps and legal descriptions
 (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file maps and legal descriptions of each property.
 (2)Force of lawThe maps and legal descriptions filed under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct typographical errors in the maps and legal descriptions.
 (3)Public availabilityThe maps and legal descriptions filed under paragraph (1) shall be on file and available for public inspection in the office of the Supervisor of the Coronado National Forest.November 15, 2018Reported with amendments